As filed with the Securities and Exchange Commission on January 28, 2016 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6609 Date of fiscal year end:February 29, 2016 Date of reporting period:November 30, 2015 Item 1. Schedules of Investments. Vivaldi Orinda Hedged Equity Fund Schedule of Investments November 30, 2015 (Unaudited) Shares Value COMMON STOCKS - 55.4% Consumer Discretionary - 16.0% Advance Auto Parts, Inc. $ Barnes & Noble Education, Inc. ^ Barnes & Noble, Inc. Bed Bath & Beyond, Inc. ^ Dick's Sporting Goods, Inc. Grand Canyon Education, Inc. ^ Imvescor Restaurant Group † International Speedway Corp. Loral Space & Communications, Inc. ^ Panera Bread Co. ^ Potbelly Corp. ^ Reitmans Canada Ltd. - Class A † Shake Shack, Inc. ^ Speedway Motorsports, Inc. V. F. Corp. Consumer Staples - 5.2% Darling Ingredients, Inc. ^* Input Capital Corp. ^ Treehouse Foods, Inc. ^ Whole Foods Market, Inc. Energy - 0.8% Sanchez Energy Corp. ^ Synergy Resources Corp. ^ Financials - 11.7% Currency Exchange International Corp. ^† Investors Title Co. * Leucadia National Corp. LSL Property Services PLC † MetLife, Inc. Ocwen Financial Corp. ^ Tetragon Financial † WhiteHorse Finance, Inc. Health Care - 6.4% AmerisourceBergen Corp. Antares Pharma, Inc. ^ Cempra, Inc. ^ Community Health Systems, Inc. ^ ICON PLC ^† Isis Pharmaceuticals, Inc. ^ Mylan NV ^† Novavax, Inc. ^ PAREXEL International Corp. ^ Industrials - 4.3% Beacon Roofing Supply, Inc. ^ Chart Industries, Inc. ^ Continental Building Products, Inc. ^ Generac Holdings, Inc. ^ Quanta Services, Inc. ^ Information Technology - 7.8% Blackhawk Network Holdings, Inc. ^ FARO Technologies, Inc. ^ FLIR Systems, Inc. HomeAway, Inc. ^ Monster Worldwide, Inc. ^ PayPal Holdings, Inc. ^ USA Technologies, Inc. ^ Vishay Precision Group, Inc. ^ Materials - 2.5% KapStone Paper & Packaging Corp. Louisiana Pacific Corp. ^ PolyOne Corp. Senomyx, Inc. ^ Telecommunication Services - 0.7% Cogent Communications Holdings, Inc. TOTAL COMMON STOCKS (Cost $15,641,968) Principal Amount CONVERTIBLE BONDS - 3.2% Financials - 3.2% CorEnergy Infrastructure Trust, Inc. - Senior Convertible Note, 7.00%, 06/15/2020 TOTAL CONVERTIBLE BONDS (Cost $976,465) Shares EXCHANGE-TRADED FUNDS - 1.0% ProShares Short S&P 500 ^ TOTAL EXCHANGE-TRADED FUNDS (Cost $307,064) CLOSED-END MUTUAL FUNDS - 3.9% American Capital Ltd. ^ Fifth Street Finance Corp. KCAP Financial, Inc. Medley Capital Corp. Saratoga Investment Corp. * TOTAL CLOSED-END MUTUAL FUNDS (Cost $1,155,894) Contracts PURCHASED OPTIONS - 0.1% Put Options - 0.1% SPDR S&P 500 ETF Expiration: December 2015, Exercise Price: $202.00 TOTAL PURCHASED OPTIONS (Cost $61,738) TOTAL INVESTMENTS (Cost $18,143,129) - 63.6% Other Assets in Excess of Liabilities - 36.4% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. ^ Non-income producing. † U.S. traded security of a foreign issuer or corporation. * All or a portion of the security has been segregated for open short positions. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P"). GICS is a service mark of MSCI and S&P and has been licensed for use by US Bancorp Fund Services, LLC. Vivaldi Orinda Hedged Equity Fund Schedule of Securities Sold Short November 30, 2015 (Unaudited) Shares Value COMMON STOCKS - 13.0% Consumer Discretionary - 4.0% Cavco Industries, Inc. $ Chuy's Holdings, Inc. Core Mark Holding Co., Inc. David's Tea, Inc. † Domino's Pizza, Inc. Habit Restaurants, Inc. Norwegian Cruise Line Holdings Ltd. † Royal Caribbean Cruises Ltd. † Tractor Supply Co. Under Armour, Inc. Consumer Staples - 0.8% Amplify Snack Brands USANA Health Sciences, Inc. Financials - 0.9% BofI Holding, Inc. LendingTree, Inc. Health Care - 2.0% Athenahealth, Inc. Prestige Brands Holdings, Inc. Teladoc, Inc. Industrials - 2.6% AAON, Inc. AGCO Corp. Badger Daylighting Ltd. † Healthcare Services Group, Inc. Kornit Digital Ltd. † Information Technology - 2.5% Badger Meter, Inc. Fleetmatics Group PLC † NVIDIA Corp. Pure Storage, Inc. Salesforce.com, Inc. Utilities - 0.2% WGL Holdings, Inc. TOTAL COMMON STOCKS (Proceeds $3,760,995) EXCHANGE-TRADED FUNDS - 1.2% iShares Russell 2000 Index Fund TOTAL EXCHANGE-TRADED FUNDS (Proceeds $329,732) WARRANTS - 0.0% Magnum Hunter Corp. (a) 0 TOTAL WARRANTS (Proceeds $0) 0 TOTAL SECURITIES SOLD SHORT (Proceeds $4,090,727) - 14.2% $ Percentages are stated as a percent of net assets. † U.S. traded security of a foreign issuer or corporation. (a) Security valued at fair value using methods determined in good faith by or at the direction of the Board of Trustees of Advisors Series Trust The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P"). GICS is a service mark of MSCI and S&P and has been licensed for use by US Bancorp Fund Services, LLC. Vivaldi Orinda Hedged Equity Fund Schedule of Options Written November 30, 2015 (Unaudited) Contracts Value CALL OPTIONS Isis Pharmaceuticals, Inc. Expiration: January 2016, Exercise Price: $65.00 18 $ Ocwen Financial Corp. Expiration: January 2016, Exercise Price: $10.00 Total Call Options PUT OPTIONS Isis Pharmaceuticals, Inc. Expiration: January 2016, Exercise Price: $55.00 18 Total Put Options TOTAL OPTIONS WRITTEN (Premiums received $20,666) $ Vivaldi Orinda Macro Opportunities Fund Schedule of Investments November 30, 2015 (Unaudited) Shares Value COMMON STOCKS - 63.0% Consumer Discretionary - 9.3% CBS Corp. * $ Foot Locker, Inc. * Gray Television, Inc. ^ Imvescor Restaurant Group † Loral Space & Communications, Inc. ^ Media General, Inc. ^* Nexstar Broadcasting Group, Inc. - Class A * Reitmans Canada Ltd. - Class A † Scripps Networks Interactive, Inc. - Class A Sinclair Broadcast Group, Inc. - Class A * TEGNA, Inc. The E.W. Scripps Co. * The Goodyear Tire & Rubber Co. Time Warner Cable, Inc. Tribune Media Co. Consumer Staples - 3.1% Cal-Maine Foods, Inc. * CVS Caremark Corp. * Darling Ingredients, Inc. ^* Input Capital Corp. ^ Energy - 2.2% Cameron International Corp. ^ Nordic American Tankers Ltd. †* Tesoro Corp. Valero Energy Corp. * Financials - 12.2% Comerica, Inc. Currency Exchange International Corp. ^† Everest Re Group Ltd. †* Huntington Bancshares, Inc. Investors Title Co. Leucadia National Corp. LSL Property Services PLC † M&T Bank Corp. Ocwen Financial Corp. ^ PartnerRe Ltd. † PNC Financial Services Group, Inc. Principal Financial Group, Inc. SunTrust Banks, Inc. Tetragon Financial †* WhiteHorse Finance, Inc. Health Care - 10.2% Amgen, Inc. * Cardinal Health, Inc. * Centene Corp. ^ Gilead Sciences, Inc. * Health Net, Inc. ^* Humana, Inc. Johnson & Johnson * Medtronic PLC †* Molina Healthcare, Inc. ^* ZS Pharma, Inc. ^ Industrials - 5.4% Boeing Co. Continental Building Products, Inc. ^ Huntington Ingalls Industries, Inc. Matson, Inc. * Precision Castparts Corp. Raytheon Co. Southwest Airlines Co. Information Technology - 16.2% Activision Blizzard, Inc. * Altera Corp. * Apple, Inc. Broadcom Corp. Check Point Software Technologies Ltd. ^†* Cisco Systems, Inc. * EZchip Semiconductor Ltd. ^† F5 Networks, Inc. ^* Gigamon, Inc. ^ Juniper Networks, Inc. Monster Worldwide, Inc. ^ NetApp, Inc. NVIDIA Corp. * PMC-Sierra, Inc. ^ Qualys, Inc. ^ Twitter, Inc. ^ Universal Display Corp. ^ USA Technologies, Inc. ^ VASCO Data Security International, Inc. ^ Vishay Precision Group, Inc. ^* Materials - 4.4% Agnico-Eagle Mines Ltd. †* Cytec Industries, Inc. Detour Gold Corporation ^† Hecla Mining Co. Kinross Gold Corp. ^† Newmont Mining Corp. * NovaGold Resources Inc. ^† Stillwater Mining Co. ^ Wausau Paper Corp. TOTAL COMMON STOCKS (Cost $18,819,781) REITS - 4.0% BioMed Realty Trust, Inc. Strategic Hotels & Resorts, Inc. ^ TOTAL REITS (Cost $1,204,841) Principal Amount CONVERTIBLE BONDS - 1.8% Financials - 1.8% CorEnergy Infrastructure Trust, Inc. - Senior Convertible Note, 7.00%, 06/15/2020 TOTAL CONVERTIBLE BONDS (Cost $562,795) Shares EXCHANGE-TRADED FUNDS - 2.5% Market Vectors Gold Miners ProShares Short Russell 2000 ^* ProShares Short S&P 500 ^* SPDR S&P Bank ETF United States Natural Gas Fund LP ^ TOTAL EXCHANGE-TRADED FUNDS (Cost $837,885) CLOSED-END MUTUAL FUNDS - 2.5% American Capital Ltd. ^ Fifth Street Finance Corp. KCAP Financial, Inc. Medley Capital Corp. Saratoga Investment Corp. CLOSED-END TOTAL MUTUAL FUNDS (Cost $769,696) Contracts PURCHASED OPTIONS - 2.2% Call Options - 0.2% NVIDIA Corp. Expiration: January 2016, Exercise Price: $20.00 31 SPDR S&P Bank ETF Expiration: December 2015, Exercise Price: $35.00 Total Call Options Put Options - 2.0% Deutsche X-Trackers Harvest CSI 300 China A-Shares ETF Expiration: January 2016, Exercise Price: $41.00 41 Euro FX Currency Option † Expiration: March 2016, Exercise Price: $1.10 9 iShares China Large Cap ETF Expiration: February 2016, Exercise Price: $39.00 iShares iBoxx $ High Yield Corporate Bond Expiration: January 2016, Exercise Price: $89.00 iShares iBoxx $ Investment Grade Corporate Bond ETF Expiration: December 2015, Exercise Price: $119.00 78 Expiration: March 2016, Exercise Price: $115.00 iShares MSCI Australia Expiration: January 2016, Exercise Price: $20.00 SPDR Barclays Capital High Yield Bond ETF Expiration: December 2015, Exercise Price: $37.00 SPDR Barclays High Yield Bond ETF Expiration: January 2016, Exercise Price: $38.00 Expiration: January 2016, Exercise Price: $40.00 SPDR S&P Biotech ETF Expiration: January 2016, Exercise Price: $85.00 26 SPDR S&P 500 ETF Expiration: December 2015, Exercise Price: $202.00 Total Put Options TOTAL PURCHASED OPTIONS (Cost $623,492) TOTAL INVESTMENTS (Cost $22,818,490) - 76.0% Other Assets in Excess of Liabilities - 24.0% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. ^ Non-income producing. † U.S. traded security of a foreign issuer or corporation. * All or a portion of the security has been segregated for open short positions. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P"). GICS is a service mark of MSCI and S&P and has been licensed for use by US Bancorp Fund Services, LLC. Vivaldi Orinda Macro Opportunities Fund Schedule of Securities Sold Short November 30, 2015 (Unaudited) Shares Value COMMON STOCKS - 22.9% Consumer Discretionary - 4.9% Cavco Industries, Inc. $ Charter Communications, Inc. - Class A Chuy's Holdings, Inc. Core Mark Holding Co., Inc. David's Tea, Inc. † Domino's Pizza, Inc. Habit Restaurants, Inc. Melco Crown Entertainment Ltd. - ADR † Netflix, Inc. Norwegian Cruise Line Holdings Ltd. † Royal Caribbean Cruises Ltd. † Tractor Supply Co. Under Armour, Inc. Vipshop Holdings Ltd. - ADR † Wynn Resorts Ltd. Consumer Staples - 0.6% Amplify Snack Brands USANA Health Sciences, Inc. Energy - 4.9% Cheniere Energy, Inc. China Petroleum & Chemical Corp. - ADR † CNOOC Ltd. - ADR † Concho Resources, Inc. Continental Resources, Inc. Enbridge, Inc. † Energy Transfer Equity LP Genesis Energy LP Kinder Morgan, Inc. MarkWest Energy Partners LP PetroChina Co. Ltd. - ADR † Pioneer Natural Resources Co. Plains All American Pipeline LP Schlumberger Ltd. † SemGroup Corp. Financials - 1.5% BofI Holding, Inc. LendingTree, Inc. OneMain Holdings, Inc. WestPac Banking Corp. - ADR † Health Care - 5.3% Acadia Pharmaceuticals, Inc. Aetna, Inc. Alnylam Pharmaceuticals, Inc. Athenahealth, Inc. Bluebird Bio, Inc. Centene Corp. Chimerix, Inc. Intercept Pharmaceuticals, Inc. Prestige Brands Holdings, Inc. Seattle Genetics, Inc. Teladoc, Inc. Tesaro, Inc. Valeant Pharmaceuticals International, Inc. † Industrials - 1.4% AAON, Inc. AGCO Corp. Badger Daylighting Ltd. † Healthcare Services Group, Inc. Kornit Digital Ltd. † Information Technology - 4.3% 21Vianet Group, Inc. - ADR † Alibaba Group Holding Ltd. - ADR † Avago Technologies Ltd. Badger Meter, Inc. Fleetmatics Group PLC † Microsemi Corp. Pure Storage, Inc. Salesforce.com, Inc. Yahoo, Inc. TOTAL COMMON STOCKS (Proceeds $7,259,960) EXCHANGE-TRADED FUNDS - 10.4% Guggenheim China Small Cap ETF iShares FTSE China 25 Index iShares iBoxx $ High Yield Corporate Bond Fund iShares iBoxx $ Investment Grade Corp. Bond Fund iShares MSCI Australia Index Fund iShares MSCI China iShares Nasdaq Biotechnology SPDR Barclays Capital High Yield Bond ETF SPDR S&P Biotech ETF Utilities Select Sector SPDR TOTAL EXCHANGE-TRADED FUNDS (Proceeds $3,375,034) TOTAL SECURITIES SOLD SHORT (Proceeds $10,634,994) - 33.3% $ Percentages are stated as a percent of net assets. ADR - American Depositary Receipt † U.S. traded security of a foreign issuer or corporation. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P"). GICS is a service mark of MSCI and S&P and has been licensed for use by US Bancorp Fund Services, LLC. Vivaldi Orinda Macro Opportunities Fund Schedule of Options Written November 30, 2015 (Unaudited) Contracts Value CALL OPTIONS Ocwen Financial Corp. Expiration: January 2016, Exercise Price: $10.00 75 $ TOTAL OPTIONS WRITTEN (Premiums received $5,194) $ Vivaldi Orinda Macro Opportunities Fund Schedule of Open Futures Contracts November 30, 2015 (Unaudited) Description Number of Contracts Purchased / (Sold) Notional Value Settlement Month Unrealized Appreciation (Depreciation) Long Contracts 100 Ounce Gold Futures 6 February 2016 $ ) Silver Futures 3 March 2016 ) $ ) Short Contracts Australian Dollar Currency Futures (8 ) ) December 2015 $ ) BP Currency Futures (4 ) ) December 2015 Euro FX Currency Futures (6 ) ) December 2015 Japanese Yen Currency Futures (7 ) ) December 2015 New Zealand Dollar Futures (5 ) ) December 2015 ) 10-Year Australian Bond Futures (3 ) ) December 2015 10-Year U.S. Treasury Note Futures ) ) March 2016 ) 30-Year U.S. Treasury Bond Futures (4 ) ) March 2016 ) $ As of November 30, 2015, initial margin deposits of $154,236 have been pledged in connection with futures contracts. Orinda Income Opportunities Fund Schedule of Investments November 30, 2015 (Unaudited) Shares Value COMMON STOCKS - 1.5% Consumer Discretionary - 1.2% Starwood Hotels & Resorts Worldwide, Inc. * $ Financials - 0.3% Northstar Realty Europe Corp. ^* TOTAL COMMON STOCKS (Cost $3,347,941) REITS - 39.0% Financials - 39.0% Apollo Commercial Real Estate Finance, Inc. * Ashford Hospitality Trust, Inc. - Series A Cumulative Preferred Ashford Hospitality Trust, Inc. Ashford Hospitality Trust, Inc. - Series D Cumulative Preferred * Ashford Hospitality Trust, Inc. - Series E Cumulative Preferred Bluerock Residential Growth REIT, Inc. - Class A * Bluerock Residential Growth REIT, Inc. - Series A Redeemable Preferred ^ Campus Crest Communities, Inc. * CBL & Associates Properties, Inc. - Series D Cumulative Preferred * Colony Capital, Inc. - Series C Cumulative Preferred CorEnergy Infrastructure Trust, Inc. CorEnergy Infrastructure Trust, Inc. - Series A Cumulative Preferred DuPont Fabros Technology, Inc. - Series A Cumulative Preferred * DuPont Fabros Technology, Inc. - Series B Cumulative Preferred * Equity Commonwealth - Series E Cumulative Preferred * First Potomac Realty Trust - Series A Cumulative Preferred * Global Net Lease, Inc. Independence Realty Trust, Inc. * Inland Real Estate Corp. - Series A Cumulative Preferred * Inland Real Estate Corp. - Series B Cumulative Preferred iStar Financial, Inc. - Series D Cumulative Preferred * iStar Financial, Inc. - Series E Cumulative Preferred * iStar Financial, Inc. - Series F Cumulative Preferred * iStar Financial, Inc. - Series I Cumulative Preferred Jernigan Capital, Inc. Monmouth Real Estate Investment Corp. - Series B Cumulative Preferred ~ New Senior Investment Group, Inc. * New York REIT, Inc. * Northstar Realty Finance Corp. - Series B Cumulative Preferred RAIT Financial Trust RAIT Financial Trust - Series A Cumulative Preferred RAIT Financial Trust - Series B Cumulative Preferred RAIT Financial Trust - Series C Cumulative Preferred RAIT Financial Trust - Unsecured * Select Income REIT * VEREIT, Inc. Wheeler Real Estate Investment Trust, Inc. Whitestone REIT * Winthrop Realty Trust * TOTAL REITS (Cost $86,487,048) CONVERTIBLE PREFERRED STOCKS - 2.7% Financials - 2.7% EPR Properties - Series E Convertible Preferred * FelCor Lodging Trust, Inc. - Series A Convertible Preferred * TOTAL CONVERTIBLE PREFERRED STOCKS (Cost $5,822,766) PREFERRED STOCKS - 51.0% Consumer Discretionary - 1.7% M/I Homes, Inc. - Series A Non-Cumulative Preferred * TravelCenters of America LLC - Senior Unsecured, 8.00% TravelCenters of America LLC - Senior Unsecured, 8.25% Energy - 0.9% Legacy Reserves LP - Series B Cumulative Preferred Tsakos Energy Navigation Ltd. - Series D Perpetual Preferred † Financials - 47.3% AG Mortgage Investment Trust, Inc. - Series A Cumulative Preferred AG Mortgage Investment Trust, Inc. - Series B Cumulative Preferred American Capital Agency Corp. Depositary Shares 1/1000 - Series B Cumulative Preferred * AmTrust Financial Services, Inc. - Series B Non-Cumulative Preferred AmTrust Financial Services, Inc. - Series D Non-Cumulative Preferred Annaly Capital Management, Inc. - Series C Cumulative Preferred Annaly Capital Management, Inc. - Series D Cumulative Preferred Apollo Commercial Real Estate Finance, Inc. - Series A Cumulative Preferred Apollo Residential Mortgage, Inc. - Series A Cumulative Preferred Arbor Realty Trust, Inc. - Senior Unsecured Arbor Realty Trust, Inc. - Series A Cumulative Preferred Arbor Realty Trust, Inc. - Series B Cumulative Preferred Arbor Realty Trust, Inc. - Series C Cumulative Preferred *~ Banc of California, Inc. - Series D Non-Cumulative Preferred * Campus Crest Communities, Inc. - Series A Cumulative Preferred * Capstead Mortgage Corp. - Series E Cumulative Preferred Cedar Realty Trust, Inc. - Series B Cumulative Preferred * Chesapeake Lodging Trust - Series A Cumulative Preferred * Colony Financial, Inc. - Series A Cumulative Preferred * Colony Financial, Inc. - Series B Cumulative Preferred Corporate Office Properties Trust - Series L Cumulative Preferred * CYS Investments, Inc. - Series B Cumulative Preferred * Global Indemnity PLC † Hatteras Financial Corp. - Series A Cumulative Preferred * Hersha Hospitality Trust - Series B Cumulative Preferred *~ Hudson Pacific Properties, Inc. - Series B Cumulative Preferred Invesco Mortgage Capital, Inc. - Series A Cumulative Preferred Invesco Mortgage Capital, Inc. - Series B Cumulative Preferred * Investors Real Estate Trust - Series B Cumulative Preferred iStar Financial, Inc. - Series G Cumulative Preferred Kemper Corp. - Subordinated Kennedy-Wilson Holdings, Inc. - Senior Unsecured * KKR Financial Holdings LLC - Series A Cumulative Preferred LaSalle Hotel Properties - Series H Cumulative Preferred Maiden Holdings Ltd. ^† MFA Financial, Inc. - Series B Cumulative Preferred * National General Holdings Corp. - Series B Non-Cumulative Preferred National General Holdings Corp. - Subordinated Northstar Realty Finance Corp. - Series C Cumulative Preferred * Northstar Realty Finance Corp. - Series D Cumulative Preferred Northstar Realty Finance Corp. - Series E Cumulative Preferred * Pebblebrook Hotel Trust - Series A Cumulative Preferred * Pebblebrook Hotel Trust - Series B Cumulative Preferred * Pennsylvania Real Estate Investment Trust - Series A Cumulative Preferred * Resource Capital Corp. - Series B Cumulative Preferred Resource Capital Corp. - Series C Cumulative Preferred * Retail Properties of America, Inc. - Series A Cumulative Preferred * Summit Hotel Properties - Series A Cumulative Preferred * Summit Hotel Properties - Series C Cumulative Preferred VEREIT, Inc. - Series F Cumulative Preferred * WP Glimcher, Inc. - Series H Cumulative Preferred * Industrials - 0.4% Diana Shipping, Inc. - Senior Unsecured † Diana Shipping, Inc. - Series B Cumulative Preferred † Telecommunication Services - 0.7% United States Cellular Corp. ^ TOTAL PREFERRED STOCKS (Cost $112,797,896) Principal Amount CONVERTIBLE BONDS - 1.3% Financials - 1.3% Resource Capital Corp., 6.000%, 12/01/2018 TOTAL CONVERTIBLE BONDS (Cost $2,724,655) CORPORATE BONDS - 0.5% Deutsche Bank AG, 7.500%, 12/29/2049 +† The Bank Of New York Mellon Corp., 4.950%, 12/29/2049 + TOTAL CORPORATE BONDS (Cost $1,100,002) Contracts PURCHASED OPTIONS - 0.0% Put Options - 0.0% Diana Shipping, Inc. Expiration: December 2015, Exercise Price: $6.00 TOTAL PURCHASED OPTIONS (Cost $42,791) TOTAL INVESTMENTS (Cost $212,323,099) - 96.0% Other Assets in Excess of Liabilities - 4.0% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. ^ Non-income producing. + Variable Rate Security.The rate shown represents the rate at November 30, 2015. † U.S. traded security of a foreign issuer or corporation. * All or a portion of the security has been segregated for open short positions. ~ Illiquid security; a security may be considered illiquid if it lacks a readily available market.As of November 30, 2015, the value of these securities was $8,616,297 or 3.97% of total net assets. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P"). GICS is a service mark of MSCI and S&P and has been licensed for use by US Bancorp Fund Services, LLC. Orinda Income Opportunities Fund Schedule of Securities Sold Short November 30, 2015 (Unaudited) Shares Value COMMON STOCKS - 0.3% Energy - 0.3% Kinder Morgan, Inc. $ TOTAL COMMON STOCKS (Proceeds $826,594) REITS - 0.8% Financials - 0.8% Resource Capital Corp. Starwood Property Trust, Inc. TOTAL REITS (Proceeds $1,906,973) TOTAL SECURITIES SOLD SHORT (Proceeds $2,733,567) - 1.1% $ Percentages are stated as a percent of net assets. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P"). GICS is a service mark of MSCI and S&P and has been licensed for use by US Bancorp Fund Services, LLC. Federal Income Tax Information The cost basis of investments for federal income tax purposes at November 30, 2015 was as follows: Vivaldi Orinda Vivaldi Orinda Orinda Hedged Equity* Macro Opps* Income Opps* Cost of investments $ $ $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation (depreciation) $ $ $ *The above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report. Summary of Fair Value Measurements at November 30, 2015 (Unaudited) The Funds have adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion of changes in valuation techniques and related inputs during the period, and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds' own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Following is a description of the valuation techniques applied to the Funds' major categories of assets and liabilities measured at fair value on a recurring basis. Equity Securities - Equity securities, including common stocks, preferred stocks, foreign-issued common stocks, exchange-traded funds, closed-end mutual funds and real estate investment trusts (REITs), that are primarily traded on a national securities exchange shall be valued at the last sale price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale on such day, at the mean between the bid and asked prices.Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”).If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices. Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Investment Companies – Investments in open-end mutual funds, including money market funds, are generally priced at their net asset value per share provided by the service agent of the Funds and will be classified in level 1 of the fair value hierarchy. Exchange-Traded Notes – Investments in exchange-traded notes are actively traded on a national securities exchange and are valued based on the last sales price from the exchange and are categorized in level 1 of the fair value hierarchy. Derivative Instruments – Listed derivatives, including options, rights, warrants and futures that are actively traded are valued based on quoted prices from the exchange and are categorized in level 1 of the fair value hierarchy. Short-Term Debt Securities - Short-term debt securities, including those securities having a maturity of 60 days or less, are valued at the evaluated mean between the bid and asked prices.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. The Board of Trustees (“Board”) has delegated day-to-day valuation issues to a Valuation Committee of Advisors Series Trust which is comprised of representatives from U.S. Bancorp Fund Services, LLC, the Funds’ administrator.The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available or the closing price does not represent fair value by following procedures approved by the Board. These procedures consider many factors, including the type of security, size of holding, trading volume and news events.All actions taken by the Valuation Committee are subsequently reviewed and ratified by the Board. Depending on the relative significance of the valuation inputs, fair valued securities may be classified in either level 2 or level 3 of the fair value heirarchy. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the fair valuation hierarchy of the Hedged Equity Fund's securities as of November 30, 2015: Vivaldi Orinda Hedged Equity Fund Level 1 Level 2 Level 3 Total Common Stock Consumer Discretionary $ $
